Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules prohibiting fighting, assaulting an inmate and refusing a direct order. The correction officer who authored the misbehavior report testified that petitioner and the victim, a fellow inmate, were attempting to punch each other and ignored his order to stop fighting. Petitioner admitted that he and the victim "were going at it for about [five] minutes” before being separated. The correction officer also testified that once separated, petitioner stated that he was "not done with [the victim] yet, for * * * robbing [him] on the street”. The detailed misbehavior report, together with the correction officer’s testimony and petitioner’s statements, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Washington v Coornbe, 226 AD2d 792; Matter of Lowrence v Mann, 189 AD2d 1036). Any conflict between the testimony or evidence presented at the hearing merely raised issues of credibility for the Hearing Officer to resolve (see, Matter of Covington v Stinson, 221 AD2d 739, lv denied 87 NY2d 810). We have reviewed petitioner’s remaining contentions and find them to be either unpreserved for our review or lacking in merit.
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.